DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This status is based on the claim to foreign priority to priority applications 13/460595, filed on 4/30/2012, and 61/480885, filed on 4/29/2021.  However, the Examiner believes that there is no support for the features (1) of “an aperture mask positioned in close proximity to a focal plane between the first and second stages” of original claim 1; (2) “an aperture mask positioned in close proximity to a focal plane between the first and second stages” of original claim 18; and (3) ”positioning the ocular tissue with respect to the first electromagnetic radiation using at least one three-dimensional facial recognition technique”  of original claim 21 of the present application in the priority application 13/460595.  MPEP 2159.02 provides:
If there is ever even a single claim to a claimed invention in the application having an effective filing date on or after March 16, 2013, AIA  35 U.S.C. 102 and 103 apply in determining the patentability of every claimed invention in the application. This is the situation even if the remaining claimed inventions all have an effective filing date before March 16, 2013, and even if the claim to a claimed invention having an effective filing date on or after March 16, 2013, is canceled.
In view of the above, it is believed that the present application should be examined under the first inventor to file provisions of the AIA .  If the Applicant disagrees with this analysis, the Examiner respectfully requests that the Applicant provide reasons why the application should continue to be examined under the pre-AIA  first to invent provisions.  According to MPEP 2159.02, simply amending claims 1, 18, and 21 and/or cancelling claim 1, 18, and 21 will not be sufficient grounds for maintaining the pre-AIA  status of the application. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:

in claim 19, line 2: “or” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 8-9, 15, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 5 recites “the system is configured to produce at least one image or a spatially-resolved map of the in vivo biological tissue using on at least one parameter associated with the frequency difference” in lines 1-3, which is clearly a computer-implemented recitation.  Under the current guidelines of 35 USC 112, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not See Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, Fed. Reg. Vol. 76, No. 27, February 9, 2011, p. 7162-7175 (“the Supplementary Examination Guidelines”).  With respect to claim 5, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed functions of producing at least one image or a spatially-resolved map of the in vivo biological tissue using on at least one parameter associated with the frequency difference.  
Claim 8 recites “wherein the system is configured to determine at least one of (i) a biomechanical property, (ii) a stiffness, or (iii) cross-linking of the in vivo biological tissue using the spectrum” in lines 1-3, which is clearly a computer-implemented recitation.  For the current guidelines of 35 USC 112 regarding the specification failing to support a computer-implemented claim limitation, see the rejection of claim 5 and the Supplementary Examination Guidelines.  With respect to claim 8, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed functions of determining each of (i) a biomechanical property, (ii) a stiffness, or (iii) cross-linking of the in vivo biological tissue using the spectrum.
the Supplementary Examination Guidelines.  With respect to claim 9, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed functions of determining each of (i) stiffness, (ii) a keratoconus, or (iii) a risk of ectasia for a refractive surgery, (iv) collagen crosslinking of the cornea, or (v) intraocular pressure of the eye using the spectrum.
Claim 15 recites “producing at least one image or a spatially-resolved map of the in vivo biological tissue using on at least one parameter associated with the frequency difference” in lines 2-3, which is clearly a computer-implemented recitation.  For the current guidelines of 35 USC 112 regarding the specification failing to support a computer-implemented claim limitation, see the rejection of claim 5 and the Supplementary Examination Guidelines.  With respect to claim 15, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed functions of producing at least one image or a spatially-resolved map of the in vivo biological tissue using on at least one parameter associated with the frequency difference.
Claim 18 recites “determining at least one of (i) a biomechanical property, (ii) a stiffness, or (iii) cross-linking of the in vivo biological tissue using the spectrum of the second the Supplementary Examination Guidelines.  With respect to claim 18, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed functions of determining at least one of (i) a biomechanical property, (ii) a stiffness, or (iii) cross-linking of the in vivo biological tissue using the spectrum of the second electromagnetic radiation.
Claim 19 recites “determining at least one of (i) stiffness, (ii) a keratoconus, or (iii) a risk of ectasia for a refractive surgery, (iv) collagen crosslinking of the cornea, or (v) intraocular pressure of the eye using the spectrum of the second electromagnetic radiation” in lines 2-4, which is clearly a computer-implemented recitation.  For the current guidelines of 35 USC 112 regarding the specification failing to support a computer-implemented claim limitation, see the rejection of claim 5 and the Supplementary Examination Guidelines.  With respect to claim 19, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed functions of determining at least one of (i) stiffness, (ii) a keratoconus, or (iii) a risk of ectasia for a refractive surgery, (iv) collagen crosslinking of the cornea, or (v) intraocular pressure of the eye using the spectrum of the second electromagnetic radiation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “close proximity” in line 11, which is a relative term which renders the claim indefinite.  The term “close proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Indeed, the specification does not use the term “close proximity” or its variants.  It is not clear how close one must be so as to be considered “close proximity”.
Claims 2-10 are rejected by virtue of their dependence from claim 1.
Claim 3 recites “a shape of the intensity profile of the second electromagnetic radiation” in lines 3-4, but it is not clear if this recitation is the same as, related to, or different from “a shape of the intensity profile of the second electromagnetic radiation” of claim 1, lines 16-17.  If they are the same, “a shape of the intensity profile of the second electromagnetic radiation” of claim 3 should be “the shape of the intensity profile of the second electromagnetic radiation”.  If they are different or related, their relationship should be made clear.
Claim 3 recites “a function of spatial distance transverse to a propagation direction of the second electromagnetic radiation” in lines 4-5, but it is not clear if this recitation is the same as, related to, or different from “a function of spatial distance transverse to a propagation direction of the second electromagnetic radiation” of claim 1, lines 17-18.  If they are the same, “a function of spatial distance transverse to a propagation direction of the second electromagnetic 
Claim 4 recites “wherein the spectrum is used to determine a frequency difference between the first electromagnetic radiation and the second electromagnetic radiation, wherein the frequency difference is associated with a propagation speed of the acoustic wave, and wherein the frequency difference is in a range of 2 to 20 GHz” in lines 1-4, which are method steps.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 4 recites “wherein the spectrum is used to determine a frequency difference between the first electromagnetic radiation and the second electromagnetic radiation, wherein the frequency difference is associated with a propagation speed of the acoustic wave, and wherein the frequency difference is in a range of 2 to 20 GHz” in lines 1-4, but it is not clear what element of the claimed system performs this function since no recited element is recited as being capable of performing this function.
Claims 5-6 are rejected by virtue of their dependence from claim 4.
Claim 5 recites “wherein the system is configured to produce at least one image or a spatially-resolved map of the in vivo biological tissue using on at least one parameter associated with the frequency difference” in lines 1-3, but it is not clear what element of the claimed system 
Claim 5 recites “the in vivo biological tissue” in line 2, but it is not clear if this recitation is the same as, related to, or different from “an ocular tissue” of claim 1, line 1.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear. Also, if they are different or related, there is insufficient antecedent basis for “the in vivo biological tissue” in claim 5.
Claim 5 recites “using on at least one parameter associated with the frequency difference” in lines 2-3 which is so grammatically awkward that its meaning is not clear.
Claim 6 recites “wherein the spectrum is used to determine at least one of maximum, average, or rate of variation of the frequency difference” in lines 1-2, which are method steps.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 6 recites “wherein the spectrum is used to determine at least one of maximum, average, or rate of variation of the frequency difference” in lines 1-2, but it is not clear what element of the claimed system performs this function since no recited element is recited as being capable of performing this function.
Claim 8 recites “wherein the system is configured to determine at least one of (i) a biomechanical property, (ii) a stiffness, or (iii) cross-linking of the in vivo biological tissue using 
Claim 8 recites “the in vivo biological tissue” in line 2, but it is not clear if this recitation is the same as, related to, or different from “an ocular tissue” of claim 1, line 1.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear. Also, if they are different or related, there is insufficient antecedent basis for “the in vivo biological tissue” in claim 8.
Claim 9 recites “wherein the imaging system is configured to determine at least one of (i) stiffness, (ii) a keratoconus, or (iii) a risk of ectasia for a refractive surgery, (iv) collagen crosslinking of the cornea, or (v) intraocular pressure of the eye using the spectrum” in lines 1-3, but it is not clear what element of the claimed imaging system performs this function since no recited element is recited as being capable of performing this function.
Claim 9 recites “the cornea” in line 3 and “the eye” in line 3, but it is not clear if this recitation is the same as, related to, or different from “an ocular tissue” of claim 1, line 1.  Clarification is required.
Claim 11 recites “an ocular tissue” in line 2, but it is not clear if this recitation is the same as, related to, or different from “an ocular tissue” of claim 11, line 1.  If they are the same, “an ocular tissue” of claim 11, line 2 should be “the ocular tissue”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 11 recites “close proximity” in line 12, which is a relative term which renders the claim indefinite.  The term “close proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Indeed, the specification does 
Claim 11 recites “the spectrum” in line 20 in which there is insufficient antecedent basis for this recitation in the claim.
Claims 12-21 are rejected by virtue of their dependence from claim 11.
Claim 13 recites “a shape of the intensity profile of the second electromagnetic radiation” in lines 3-4, but it is not clear if this recitation is the same as, related to, or different from “a shape of the intensity profile of the second electromagnetic radiation” of claim 10, lines 17-18.  If they are the same, “a shape of the intensity profile of the second electromagnetic radiation” of claim 13 should be “the shape of the intensity profile of the second electromagnetic radiation”.  If they are different or related, their relationship should be made clear.
Claim 13 recites “a function of spatial distance transverse to a propagation direction of the second electromagnetic radiation” in lines 4-5, but it is not clear if this recitation is the same as, related to, or different from “a function of spatial distance transverse to a propagation direction of the second electromagnetic radiation” of claim 11, lines 18-19.  If they are the same, “a function of spatial distance transverse to a propagation direction of the second electromagnetic radiation” of claim 13 should be “the function of the spatial distance transverse to the propagation direction of the second electromagnetic radiation”.  If they are different or related, their relationship should be made clear.
Claim 15 recites “the in vivo biological tissue” in line 2, but it is not clear if this recitation is the same as, related to, or different from “an ocular tissue” of claim 11, line 1 and/or “an ocular tissue” of claim 11, line 2.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear. Also, if they are 
Claim 15 recites “using on at least one parameter associated with the frequency difference” in lines 2-3 which is so grammatically awkward that its meaning is not clear.
Claim 18 recites “the in vivo biological tissue” in line 3, but it is not clear if this recitation is the same as, related to, or different from “an ocular tissue” of claim 11, line 1 and/or “an ocular tissue” of claim 11, line 2.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear. Also, if they are different or related, there is insufficient antecedent basis for “the in vivo biological tissue” in claim 18.
Claim 19 recites “the cornea” in line 3 and “the eye” in lines 3-4, but it is not clear if this recitation is the same as, related to, or different from “an ocular tissue” of claim 11, line 1 and/or “an ocular tissue” of claim 11, line 2.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0323056 (Yun ‘056), in view of U.S. Patent Application Publication No. 2009/0273777 (Yun ‘777), and further in view of U.S. Patent No. 6,681,067 (Kersey).

Yun ‘056 teaches that the spectrometer can have a spectral extinction efficiency of “about 59 dB” (paragraph 0091 of Yun ‘056).  Yun ‘056 further discloses the “improving the extinction of the spectrometer greatly reduces the problem arising from the backscattered light, thereby allowing for more efficient collection procedures” (paragraph 0074 of Yun ‘056).  Yun ‘777 discloses that the extinction may be improved up to 80 dB by using a triple VIPA spectrometer (paragraph 0082 of Yun ‘777).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the triple VIPA spectrometer of Yun ‘777 in the assembly of Yun ‘056 so as to reduce the problem arising from the backscattered light, thereby allowing for more efficient collection procedures.
The combination does not teach an apodization filter or an apodized etalon.  Kersey teaches that, to achieve a specific grating profile, the grating strength can be apodized so as to eliminate sidelobes, which may cause problems in many grating applications (col. 1, lines 19-42 of Kersey).  Kersey discloses apodization mechanisms (cols. 2 and 4 and FIGS. 6 and 8 of Kersey).  It would have been obvious to one of ordinary skill in the art at the time of invention to 
The combination also teaches the use of aperture masks placed between units and before the detector in filtering arrangements so as to block stray light or attenuate specific frequency components (paragraphs 0073-0075 of Yun ‘056; paragraphs 0003, 0007, and 0059 of Yun ‘777).  It would have been obvious to one of ordinary skill in the art at the time of invention to include aperture masks in the combination so as to block stray light or attenuate specific frequency components.
The placements of the stages, aperture masks, and the apodization mechanism would depend upon the nature, the strength, and the desired transmission and detection characteristics of the second electromagnetic radiation, the amount of stray light, and the desired frequency components to be detected.  For example, paragraph 0073 of Yun ‘056 and paragraphs 0007 and 0059 of Yun ‘777 indicates that aperture masks can be placed between stages and before the detector, which provide starting points for the optimization.  Therefore, the placements of the stages, aperture masks, and the apodization mechanism relative to each other are results-effective variables that would have been optimized through routine experimentation based on the desired transmission and detection characteristics of the second electromagnetic and the desired frequency components to be detected in view of the nature and strength of the second electromagnetic radiation and the amount of stray light.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the placements of the stages, aperture masks, and the apodization mechanism relative to each other so as to obtain the desired transmission and detection characteristics of the second electromagnetic and the desired 
Alternatively and/or additionally, one of ordinary skill in the art would have been motivated to operate the combination in the most efficient way possible.  With this motivation, it would be a matter of determining the operational parameters to provide the most efficient operation.  Yun ‘777 (extinction improvement) and Kersey (apodization mechanisms) disclose operational parameters that would provide one of ordinary skill in the art guidance as to how the most efficient operation could be achieved in conjunction with optimization through routine experimentation.  As such, one of ordinary skill in the art would look to the teachings of Yun’777 and Kersey so as to use them as a starting point in an optimization program to lead to the most efficient operation.  Alternatively and/or additionally, Yun ‘777 (extinction improvement) and Kersey (apodization mechanisms) disclose operational parameters for systems analogous to that in Yun ‘056, and it is simple substitution of one known operation parameter for another to obtain predictable results. 
With respect to claim 1, the combination teaches or suggests a system for rapid spectroscopic analysis of an ocular tissue comprising: 
a radiation source (the laser - FIG. 9 of Yun ‘056) configured to provide a first electromagnetic radiation to the ocular tissue (the ocular tissue of Yun ‘056; paragraphs 0092-0093 of Yun ‘056), wherein the first electromagnetic radiation is configured to interact with an acoustic wave in the ocular tissue to produce a second electromagnetic radiation that is different from the first electromagnetic radiation (paragraphs 0082-00932 of Yun ‘056);

a first stage positioned to receive at least a portion of the second electromagnetic radiation (the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777),
a second stage positioned to receive at least a portion of the second electromagnetic radiation from the first stage (the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777),
an aperture mask positioned in close proximity to a focal plane between the first and second stages and configured to block at least a portion of an intensity profile of the second electromagnetic radiation, the blocked portion including a subset of spectral components of a resolved spectral pattern (the above 103 analysis; the aperture masks of the combination; paragraphs 0073-0075 of Yun ‘056; paragraphs 0003, 0007, and 0059 of Yun ‘777), 
a first filter positioned between the first stage and the aperture mask and configured to change a shape of the intensity profile of the second electromagnetic radiation as a function of spatial distance transverse to a propagation direction of the second electromagnetic radiation (the above 103 analysis; the apodization mechanisms of Kersey); and
wherein the spectrometer is configured to collect light for acquiring a spectrum of the second electromagnetic radiation using a light collection duration short enough to acquire the spectrum in less than 1 second (the spectrometer arrangement as described in the above 103 analysis has all the components that make this acquiring time possible; 
With respect to claim 2, the combination teaches or suggests that each of the stages of the spectrometer comprise a virtually imaged phased array (VIPA) etalon that is configured to disperse the spectrum of the second electromagnetic radiation, and the VIPA etalons being cascaded with an orientation of each VIPA etalon corresponding to a spectral dispersion axis associated with an adjacent VIPA etalon (the above 103 analysis; paragraphs 0071, 0074, and 0082-0092 and FIGS. 4 and 9 of Yun ‘056; paragraphs 0082 and 0059 of Yun ‘777; the extinction improvement of Yun ‘777; the apodization mechanisms of Kersey).
With respect to claim 3, the combination teaches or suggests that the spectrometer further comprises a second filter and a detector, and wherein the second filter is positioned between the second stage and the detector and configured to change a shape of the intensity profile of the second electromagnetic radiation as a function of spatial distance transverse to a propagation direction of the second electromagnetic radiation (the above 103 analysis; paragraphs 0071, 0074, and 0082-0092 and FIGS. 4 and 9 of Yun ‘056; paragraphs 0082 and 0059 of Yun ‘777; the extinction improvement of Yun ‘777; the apodization mechanisms of Kersey).
With respect to claim 4, the combination teaches or suggests that the spectrum is used to determine a frequency difference between the first electromagnetic radiation and the second electromagnetic radiation, wherein the frequency difference is associated with a propagation speed of the acoustic wave (abstract; paragraph 0012 of Yun ‘056).  With respect to the frequency difference being in a range of 2 to 20 GHz, paragraph 0012 of Yun ‘056 teaches that the difference can be between about -100 GHz and +100 GHz.  These two ranges overlap.  MPEP 2144.05 provides, “In the case where the claimed ranges “overlap or lie inside ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
With respect to claim 5, the combination teaches or suggests that the system is configured to produce at least one image or a spatially-resolved map of the in vivo biological tissue using on at least one parameter associated with the frequency difference (paragraphs 0009, 0059-0060, 0083, 0086, 0090, and 0092; FIGS. 10A-10C, 14B-14C, and 16 of Yun ‘056).
With respect to claim 6, the combination teaches or suggests that the spectrum is used to determine at least one of maximum, average, or rate of variation of the frequency difference.  In particular, Yun ‘056 discloses that the retrieved information can relate to bio-mechanical properties of the sample that include but are not limited to a complex modulus of the sample, which is a spatial average (paragraph 0016 of Yun ‘056).
With respect to claim 7, the combination teaches or suggests that the spectrometer is configured to acquire the spectrum in less than 0.1 seconds (the spectrometer arrangement as described in the above 103 analysis has all the components that make this acquiring time possible; the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777; the apodization mechanisms of Kersey; the extinction improvement of Yun ‘777).
With respect to claim 8, the combination teaches or suggests that the system is configured to determine at least one of (i) a biomechanical property, (ii) a stiffness, or (iii) cross-linking of the in vivo biological tissue using the spectrum (paragraphs 0010, 0092, 0098, and 0101 of Yun ‘056).
With respect to claim 9, the combination teaches or suggests that the imaging system is configured to determine at least one of (i) stiffness, (ii) a keratoconus, or (iii) a risk of ectasia for 
With respect to claim 10, the combination teaches or suggests that the spectrometer includes a second aperture mask positioned in proximity to a focal plane different from the focal plane between the first and second stages and configured to block a further portion of the intensity profile of the second electromagnetic radiation (the above 103 analysis).
With respect to claim 11, the combination teaches or suggests a method for rapid spectroscopic analysis of an ocular tissue comprising:
providing a first electromagnetic radiation to an ocular tissue to interact with an acoustic wave in the ocular tissue (paragraphs 0082-0093 of Yun ‘056), wherein a second electromagnetic radiation different from the first electromagnetic radiation is produced based on the interaction (paragraph 0082-0093 of Yun ‘056);
receiving the second electromagnetic radiation (paragraph 0082-0092 of Yun ‘056); 
determining a spectrum of the second electromagnetic radiation using a spectrometer (using the spectrometer – FIG. 9 of Yun ‘056) that comprises: 
a first stage positioned to receive at least a portion of the second electromagnetic radiation(the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777), 
a second stage positioned to receive at least a portion of the second electromagnetic radiation from the first stage (the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777), 

a first filter positioned between the first stage and the aperture mask and configured to change a shape of the intensity profile of the second electromagnetic radiation as a function of spatial distance transverse to a propagation direction of the second electromagnetic radiation (the above 103 analysis; the apodization mechanisms of Kersey),
wherein the spectrometer is configured to collect light for acquiring the spectrum of the second electromagnetic radiation using a light collection duration short enough to acquire the spectrum in less than 1 second (the spectrometer arrangement as described in the above 103 analysis has all the components that make this acquiring time possible; the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777; the apodization mechanisms of Kersey; the extinction improvement of Yun ‘777).
With respect to claim 12, the combination teaches or suggests that each of the stages of the spectrometer comprise a virtually imaged phased array (VIPA) etalon that is configured to disperse the spectrum of the second electromagnetic radiation, and the VIPA etalons being cascaded with an orientation of each VIPA etalon corresponding to a spectral dispersion axis associated with an adjacent VIPA etalon (the above 103 analysis; paragraphs 0071, 0074, and 
With respect to claim 13, the combination teaches or suggests that the spectrometer further comprises a second filter and a detector, and wherein the second filter is positioned between the second stage and the detector and configured to change a shape of the intensity profile of the second electromagnetic radiation as a function of spatial distance transverse to a propagation direction of the second electromagnetic radiation (the above 103 analysis; paragraphs 0071, 0074, and 0082-0092 and FIGS. 4 and 9 of Yun ‘056; paragraphs 0082 and 0059 of Yun ‘777; the extinction improvement of Yun ‘777; the apodization mechanisms of Kersey).
With respect to claim 14, the combination teaches or suggests determining a frequency difference between the first electromagnetic radiation and the second electromagnetic radiation using the spectrum of the second electromagnetic radiation, wherein the frequency difference is associated with a propagation speed of the acoustic wave (abstract; paragraph 0012 of Yun ‘056).  With respect to the frequency difference being in a range of 2 to 20 GHz, paragraph 0012 of Yun ‘056 teaches that the difference can be between about -100 GHz and +100 GHz.  These two ranges overlap.  MPEP 2144.05 provides, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
With respect to claim 15, the combination teaches or suggests producing at least one image or a spatially-resolved map of the in vivo biological tissue using on at least one parameter 
With respect to claim 16, the combination teaches or suggests determining at least one of maximum, average, or rate of variation of the frequency difference using the spectrum of the second electromagnetic radiation.  In particular, Yun ‘056 discloses that the retrieved information can relate to bio-mechanical properties of the sample that include but are not limited to a complex modulus of the sample, which is a spatial average (paragraph 0016 of Yun ‘056).
With respect to claim 17, the combination teaches or suggests that the spectrometer is configured to acquire the spectrum of the second electromagnetic radiation in less than 0.1 seconds (the spectrometer arrangement as described in the above 103 analysis has all the components that make this acquiring time possible; the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777; the apodization mechanisms of Kersey; the extinction improvement of Yun ‘777).
With respect to claim 18, the combination teaches or suggests determining at least one of (i) a biomechanical property, (ii) a stiffness, or (iii) cross-linking of the in vivo biological tissue using the spectrum of the second electromagnetic radiation (paragraphs 0010, 0092, 0098, and 0101 of Yun ‘056).
With respect to claim 19, the combination teaches or suggests determining at least one of (i) stiffness, (ii) a keratoconus, or (iii) a risk of ectasia for a refractive surgery, (iv) collagen crosslinking of the cornea, or (v) intraocular pressure of the eye using the spectrum of the second electromagnetic radiation (paragraphs 0010, 0092, 0098, and 0101 of Yun ‘056).
With respect to claim 20, the combination teaches or suggests that the spectrometer includes a second aperture mask positioned in proximity to a focal plane different from the focal .

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yun ‘056, in view of Yun ‘777, and further in view of Kersey, and further in view of U.S. Patent Application Publication No. 2015/0173618 (Kusukame).
The combination does not teach positioning the ocular tissue with respect to the first electromagnetic radiation using at least one three-dimensional facial recognition technique.  Kusukame discloses the use of 3-D face recognition techniques to ascertain the position of the face so as to make optical measurements (paragraphs 0088-0090 and 0123 of Kusukame).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the 3-D facial recognition technique of Kusukame in the combination so as to ensure proper positions for the measurements.  

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No./ 2012/0302862 (Yun ‘862) in view of U.S. Patent Application Publication No. 2015/0173618 (Kusukame).
The present application is a continuation-in-part of U.S. Patent Application 13/460595 (the ‘595 application).  As such, the publication of the ‘595 application (that is, Yun ‘862) is considered prior art because it published more than 1 year before the filing date of the present application (see Santarus v. Par Pharma (Fed. Cir. 2002) and In re Chu, 66 F.3d 292 (Fed. Cir. 1995)).

Also, Yun ‘862 teaches the aperture mask being placed at the focal plane between the first and second stages (paragraph 0105 of Yun ‘862), which overlaps and therefore renders obvious the recitation “an aperture mask positioned in close proximity to a focal plane between the first and second stages” since being placed at the focal plane is entirely encompassed by being in close proximity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Matthew Kremer/
Primary Examiner, Art Unit 3791